Citation Nr: 0820242	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-25 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for status post 
thyroidectomy, follicular carcinoma of the thyroid, including 
as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in June 2006.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

In March 2005, subsequent to the issuance of the statement of 
the case, the veteran submitted additional evidence pertinent 
to the claim on appeal. A waiver of RO consideration was 
submitted by the veteran's representative in ______. Thus, 
the Board will consider the claim on the merits. See 38 
C.F.R. § 20.1304 (2006).

FINDING OF FACT

Follicular carcinoma of the thyroid was not manifested in 
service or within one year of discharge from service, and is 
not otherwise related to service.


CONCLUSION OF LAW

Follicular carcinoma of the thyroid was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in January 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was her responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claim, and asked the veteran to send 
in any evidence in the veteran's possession that pertains to 
the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   VA medical records, service medical 
records, and lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The veteran contends that his thyroid cancer 
was incurred as a result of his military service, including 
as a result of herbicide exposure.  Thyroid cancer is not 
subject to presumptive service connection under 38 U.S.C.A. 
§1116; 38 C.F.R. § 3.309(e).  Further, the veteran has not 
provided evidence which indicates continuity of 
symptomatology, as there is no evidence of thyroid cancer for 
over 30 years following the veteran's discharge from service.  
In such circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).  The statutory duty of VA to 
assist veterans in developing claims does not include a duty 
to provide a veteran with a medical examination and medical 
opinion absent a showing of a causal connection between his 
disability and  his military service.  38 U.S.C.A. § 5103A; 
Wells v. Principi, 
326 F.3d. 1381 (Fed. Cir. 2003).   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  Certain chronic disabilities, such as cancer, 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  If there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

The veteran's service personnel records show that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era and thus exposure to herbicides is assumed.  38 
C.F.R. § 3.307(a)(6)(iii).

In this case, the veteran has not been diagnosed with any of 
the disabilities included on the list of herbicide-related 
disorders from 38 C.F.R. § 3.309(e).  Since carcinoma of the 
thyroid is not one of the presumptive disorders listed in 38 
C.F.R. § 3.309(e), the veteran's claim for service connection 
will be considered only on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The service medical records are absent complaints, findings 
or diagnoses of thyroid cancer during service.  On the 
January 1968 separation examination, all of the veteran's 
systems were evaluated as normal.  On the Report of Medical 
History completed by the veteran in conjunction with his 
separation physical, the veteran denied ever having a tumor, 
growth, cyst, or cancer.  There is no medical evidence that 
shows that the veteran suffered from thyroid cancer during 
service.

The earliest post-service evidence of a thyroid condition 
consists of VA treatment records from 2003 in which the 
veteran was diagnosed with hyperthyroidism coexisting with a 
large cold nodule in the left lobe.  The veteran was not 
diagnosed with follicular carcinoma of the thyroid until 
2004.  Subsequent VA medical records show additional thyroid 
treatment.  These post-service records are negative for any 
nexus opinion or other evidence linking the veteran's thyroid 
cancer to his service, including herbicide exposure in 
service.  Thus, overall, the post-service medical records, 
indicating a disorder that began years after service with no 
indication of an association to service, are found to provide 
evidence against the veteran's claim.

The veteran's assertions that his thyroid cancer is a result 
of his exposure to Agent Orange in Vietnam cannot constitute 
competent medical evidence that his thyroid cancer is due to 
or a result of service.  The veteran is not qualified, as a 
layperson, to offer an opinion as to medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for follicular carcinoma 
of the thyroid is not warranted.




ORDER

Service connection for follicular carcinoma of the thyroid is 
denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


